DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chagnot (US 2005/0236150).
Regarding claim 8,
Referring to Figs. 6-9, Chagnot teaches an energy recovery system 30 for an air handling unit comprising an energy recovery wheel 31 configured to rotate about a first axis (e.g. axis of shaft 32), a motor 42, and a drive wheel 44 coupled to the motor for rotation about a second axis that is offset from the first axis (see par. 45) and the energy recovery wheel and having an outer surface engaged directly with an outer surface of the energy recovery wheel (see par. 45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9-11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chagnot (US 2005/0236150) in view of Leonard (US 4589892). 
Regarding claim 1, 
Referring to Figs. 6-9, Chagnot teaches an energy recovery system for an air handling unit comprising an energy recovery wheel 31 configured to rotate about a central axis (e.g. axis of shaft 32), a wheel actuator 40 including a motor 42 and a drive wheel 44 coupled to the motor for rotation about a wheel axis (not labeled) that is offset from the central axis and the energy recovery wheel (see par. 45) to drive rotation of the energy recovery wheel about the central axis (see par. 45), and an actuator mount (e.g. the mount comprising at least stationary mount 46) configured to position and retain the wheel actuator relative to the energy recovery wheel (see par. 45), the actuator mount including a stationary mount 46 coupled in a fixed position relative to the energy recovery wheel (see par. 45), and a tensioning system (e.g. the system comprising spring 43) so that the drive wheel is biased into contact with the energy recovery wheel (see par. 45). 
However, Chagnot does not teach a motor mount coupled to the stationary mount for pivotable movement about an actuator pivot axis and configured to support the wheel actuator relative to the energy recovery wheel, and the tensioning system configured to bias the motor mount to pivot about the actuator pivot axis. 
Referring to Fig. 6A, Leonard, directed to a energy recovery wheel, teaches a motor mount (e.g. the mount comprising axle or hinge pivot axis 220) coupled to a stationary mount (not labeled) for pivotable movement about an actuator pivot axis 220 and configured to support a wheel actuator (e.g. actuator comprising at least motor 201) relative to an energy recovery wheel (not labeled), and a tensioning system (e.g. the system comprising at least spring 222) configured to bias the motor mount to pivot about the actuator pivot axis (see col 10, lines 49-57).
Leonard teaches that said motor mount is useful in order to permit accurate alignment of an actuator with respect to the wheel (see col 10, lines 49-51). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Chagnot by Leonard with the motivation of permitting more accurate alignment of the actuator 40 with respect to the wheel. 
Regarding claim 2, 
Chagnot teaches wherein the tensioning system includes a tension spring 222 coupled to a first end of the motor mount to bias an opposite, second end of the motor mount toward the energy recovery wheel, the drive wheel 44 being coupled to the motor at the second end of the motor mount (see Fig. 9).
Regarding claim 3, 
Chagnot as modified above teaches wherein the tensioning system further includes an adjustable spring mount coupled to the motor mount (e.g. the adjustable caster, bearing or roller 221, see Leonard Fig. 6A), and wherein the tension spring is coupled to an end of the spring mount spaced apart from the motor mount at the first end to bias the second end of the motor mount toward the energy recovery wheel (see Leonard Fig. 6A).
Regarding claim 4,
Chagnot as modified above teaches wherein the adjustable spring mount is rotatable relative to the motor mount to increase or decrease a spring force provided by the tension spring on the adjustable spring mount (e.g. by adjusting element 221, see Leonard, Fig. 6A).
Regarding claims 9-11, 15-17, 
The subject matter of claims 9-11, 15-17 are directed towards essentially the same subject matter as claims 1-4 and has been addressed in the rejection of claims 1-4.
Claim(s) 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chagnot (US 2005/0236150). 
Regarding claims 14, 
Chagnot teaches an energy recovery system for an air handling unit, the energy recovery system comprising a support frame including a plurality of side frame members 20a, 20b at least partially defining an air-supply section and an air-return section (e.g. capable of defining said sections), an energy recovery wheel 30 positioned within the air-supply section and the air-return section and configured to rotate about a rotation axis that is between the air- supply section and the air-return section, the energy recovery wheel including an outer shell (not labeled) extending circumferentially around the rotation axis and an energy absorption media 37 between the outer shell and the rotation axis, , and a wheel actuator configured to drive the energy recovery wheel to rotate about the rotation axis (see the rejection of claim 1) but does not teach a seal member arranged between the air-supply section and the air-return section, wherein the seal member interfaces with a radially-outer surface of the outer shell and extends generally parallel with the rotation axis from a forward end of the outer shell to a rear end of the outer shell and is formed without any slots opening toward the outer shell between the forward end and the rear end.
However, the examiner takes official notice that the use of seal members, and the advantages of said seal members is well known in the art, and it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Chagnot to comprise said seal members. 
Regarding claim 20,
The subject matter of claim 20 is directed towards essentially the same subject matter as claims 1-4 and has been addressed in the rejection of claims 1-4.
Allowable Subject Matter
Claim 5-7, 12-13, 18-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5,
Chagnot as modified above does not teach wherein the motor mount includes a mount plate supporting the wheel actuator, a mount rod extending along the actuator pivot axis, and a vibration dampening bushing coupled to the mount rod and arranged to lie between the mount rod and the stationary mount to dampen vibrations produced by the actuator.
Regarding claims 6-7,
Chagnot as modified above does not wherein the motor mount includes a first mount flange formed to include a first flange aperture, a second mount flange spaced apart from the first mount flange along the actuator pivot axis and formed to include a second flange aperture, and a mount pin received within the first mount flange, the second mount flange, and at least one stationary-mount aperture formed in the stationary mount to couple the motor mount and the wheel actuator to the stationary mount, etc.… 
Regarding claims 12-13, 
Chagnot as modified above does not teach wherein the motor mount includes a mount plate supporting the motor, a pair of mount flanges coupled to the mount plate, and a mount rod coupled to the mount flanges and providing the actuator pivot axis, etc.… 
Regarding claims 18-19, 
Chagnot as modified above does not teach wherein the motor mount includes a mount plate configured to support a motor of the wheel actuator, a pair of mount flanges coupled to the mount plate, and a mount rod coupled to the mount flanges and providing the actuator pivot axis, etc. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoho teaches an energy recover wheel with tensions biased rollers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/               Examiner, Art Unit 3763